DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  these claims depend on themselves.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “processing I/O operations of each application” which is unclear whether the I/O operation and application refer to the I/O operations and application mentioned in the previous limitation “each I/O workload comprising one or more I/O operations 
Claim 11 suffers the same problem as claim 1 above and therefore is also indefinite.
Claims 2-10 and 12-20 depend on claims 1 and 11 above and fails to remedy the deficiencies of claims 1 and 11 above, and therefore are also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2016/0147575 A1).

As to claim 1, Singh teaches a method comprising:
anticipating input/output (I/O) workloads during one or more time-windows (workload distribution process 24 may determine that a particular workload has had no user interaction in over a week; paragraph [0028], or client may interact with a workload stored in low end storage 
dynamically migrating processing I/O operations of each application to one or more storage platforms of a plurality of storage platforms based on the anticipated workload (Workload distribution process 24 may thus move this workload from high end storage 50 to low end storage 60; paragraph [0028] and certain tasks and/or processes may be scheduled for execution, or moved during execution, to lower quality storage devices; paragraph [0020] and [0044]).

As to claim 2, Singh teaches determining response time goals associated with each application (paragraph [0018], [0037]).

As to claim 3, Singh teaches determining loads of each of the storage platforms (Historical and current utilization trends may also be utilized … even current resource constraints may be accounted for when determining whether to move an application from high end storage to low end storage; paragraph [0021]).

As to claim 4, Singh teaches predicting I/O operation patterns of the anticipated I/O workloads (workloads with user interface or no user interaction; paragraph [0028], [0029] and [0033] or request to delete a virtual machine and request to execute a critical processing operation on another virtual machine; paragraph [0037]).

As to claim 11, it’s the same as the method claim 1 above except this is an apparatus claim, and therefore is rejected under the same ground of rejection. 

As to claims 12-14, see rejections of claims 2-4 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0147575 A1) in view of Smith et al. (US 2015/0242133 A1).

As to claim 5/15, Singh teaches each I/O operation type includes at least a read or write (R/W) operation (request to delete a virtual machine and request to execute a critical processing operation on another virtual machine; paragraph [0037]).

Singh does not teaches wherein predicting the I/O operation patterns includes determining amounts of each type of I/O operation in each anticipated I/O workload.
However, Smith teaches predicting the I/O operation patterns includes determining amounts of each type of I/O operation in each anticipated I/O workload (paragraph [0021], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Smith to the system of Singh because Smith teaches a method to improve the performance of the storage system by reconfiguring the storage based on the input/output type requests/workloads, where a profile used to reconfigure the storage is specific to each type of I/O request.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0147575 A1) in view of Smith et al. (US 2015/0242133 A1) further in view of Ayaki et al. (US 6,553,476 B1).

As to claim 6, Singh and Smith do not teach predicting each storage platform’s response times for processing each application’s I/O operations.
However, Ayaki teaches predicting each storage platform’s response times for processing each application’s I/O operations (col. 4, lines 29-34 and col. 10, lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ayaki to the system of Singh because Ayaki teaches by predicting execution time of each I/O request, the system would solve the problem of delay in processing an I/O request, thus, would improve the performance of the system.

As to claim 7, Singh as modified by Ayaki teaches wherein predicting each response time includes determining one or more of each storage platform’s configuration, I/O operation types in each anticipated workload, and each I/O operation’s size (col. 11, lines 11-32).

As to claims 16-17, see rejections of claims 6-7 above, respectively.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0147575 A1) in view of Smith et al. (US 2015/0242133 A1) and Ayaki et al. (US 6,553,476 B1) further in view of Kazama et al. (US 2018/0285012 A1).

 As to claim 8/18, Singh does not teach wherein predicting each storage platform’s response times for processing each application’s I/O operations includes: determining each storage platform’s current workload; and monitoring each storage platform’s response times for processing I/O operations of the current workload.
Ayaki teaches predicting each storage platform’s response times for processing each application’s I/O operations (col. 4, lines 29-34 and col. 10, lines 58-63).
However, Kazama teaches wherein predicting each storage platform’s response times for processing each application’s I/O operations includes determining each storage platform’s current workload; and monitoring each storage platform’s response times for processing I/O operations of the current workload (paragraphs [0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kazama to the system of Singh because Kazama teaches a method for balancing workload between storage based on the storage’s current load and time for execute the load, thus, improve the system’s performance.

Allowable Subject Matter
Claims 9, 10, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernat et al. (US 2018/0150240 A1) teaches technologies for offloading I/O intensive workload phases to a data storage sled include a compute sled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 9am-2:00pm, 4pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
January 28, 2022